Exhibit 10.51
Amendment No. 1 to
Management Employment Agreement
This Amendment No. 1 to Management Employment Agreement (the “Amendment”) is
hereby entered into between Amy Furlong (hereinafter known as the “Employee”)
and eResearchTechnology, Inc. (together with its affiliated corporations
hereinafter known as the “Company”).
Background
The Employee and the Company are parties to a Management Employment Agreement
effective August 31, 2004 (the “Current Agreement”). The parties desire to amend
the Current Agreement as set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and intending to be legally bound, the parties agree as
follows:
1. Section 11(e) of the Current Agreement is amended and restated to read in its
entirety as follows:

  e.   Notwithstanding any contrary provision contained in this Agreement, upon
the first occurrence of a Trigger Event (as hereafter defined), the Employee
shall be entitled to receive (i) severance equal to 100% of his then current
annual salary and applicable bonus (calculated assuming 100% achievement and pro
rated based on the number of days elapsed during the year prior to the date on
which the termination of employment occurred), payable in one lump sum
(ii) continuation of Benefits (as hereafter defined), subject to applicable
benefit plan provisions, for one year (or, if earlier, until such time as
Employee shall have obtained new employment with benefits substantially
comparable to the Benefits); and (iii) accelerated vesting of all stock options,
such that all stock options held by Employee immediately prior to the date of
Change of Control (as hereafter defined) shall become exercisable in full as of
the date of the Change of Control. In addition, upon the first occurrence of a
Trigger Event, any restrictions with respect to any restricted stock or
restricted stock units granted to the Employee under the Company’s equity
incentive plans shall lapse and any conditions applicable to any long-term
performance award or performance shares granted to the Employee under such plans
shall be terminated.

The term “Benefits” as utilized in this Section 11, shall mean standard health,
dental and vision benefits through COBRA continuation if elected, all of which
are subject to any applicable premium co-pay, and car allowance.

 

 



--------------------------------------------------------------------------------



 



The term “Trigger Event” as utilized in this Section 11 shall mean the
occurrence of a Change of Control (as hereafter defined) in connection with or
after which either (i) the Employee is terminated other than for Cause within
12 months after the occurrence of the Change of Control or (ii) the Employee
resigns his employment within six months after the Change of Control because
neither the Company nor the other party to the Change of Control (the “Buyer”)
offers the Employee a position with comparable responsibilities, authority,
location and compensation or either reduces the responsibilities, authority or
compensation for such position or changes its location within such six-month
period.
The term “Change of Control,” as utilized herein, shall mean a change in the
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the Company’s assets, in each case within the meaning of
Treasury Regulation §1.409A-3(i)(5). The foregoing generally includes:

  (i)   the acquisition of stock of the Company by any person or persons acting
as a group that results in such person or group holding more than 50% of the
stock of the Company by market value or voting power;

  (ii)   the acquisition of stock of the Company by any person or persons acting
as a group within any 12-month period representing at least 30% of the voting
power of the Company’s stock;

  (iii)   the election or appointment as director representing a majority of the
Company’s Board of Directors of persons not endorsed by a majority of the
members of the Company’s Board of Directors prior to their respective election
or appointment; or

  (iv)   the acquisition of assets of the Company by any person or persons
acting as a group within any 12-month period representing at least 40% of the
total gross fair market value of all assets of the Company immediately prior to
such acquisition.

Notwithstanding the foregoing, no such transaction or series of transactions
shall be deemed a “Change of Control” for purposes of this Agreement unless it
constitutes a change in the ownership or effective control of the Company, or a
change in the ownership or substantial portion of the assets of the Company,
within the meaning of Treasury Regulation §1.409A-3(i)(5).

 

2



--------------------------------------------------------------------------------



 



In order to implement the provisions of this Section 11.e., in connection with
any Change of Control, the Company shall, as a condition thereto: (i) either
(a) accelerate the vesting of all unvested stock options as of the date of the
Change of Control or (b) cause the Buyer to either assume all stock options held
by the Employee immediately prior to the Change of Control or grant equivalent
substitute options containing substantially the same terms; (ii) cause the Buyer
to assume all other equity awards granted under the Company’s Amended and
Restated 2003 Equity Incentive Plan and held by the Employee immediately prior
to the Change of Control; and (iii) take or cause the Buyer to take all such
actions as is necessary with respect to equity awards held by the Employee on
the date of the Change of Control, upon the first occurrence of any Trigger
Event, to cause all unvested options to become exercisable, to cause all
restrictions on any restricted stock or restricted stock units to lapse and to
cause all conditions applicable to any long-term performance awards or
performance shares to be terminated. The Company shall not otherwise take any
action that would cause any equity awards held by the Employee that are not then
exercisable or that are then subject to any restrictions or conditions to
terminate prior to the Change of Control or Trigger Event, as otherwise
permitted by the Company’s Amended and Restated 2003 Equity Incentive Plan or as
may be permitted by the Buyer’s stock option plan, respectively.
2. Except as expressly amended hereby, all of the terms and provisions of the
Current Agreement shall remain in full force and effect.
IN WITNESS WHEREOF, the undersigned have executed this Amendment this 17th day
of March, 2010.

                  eResearchTechnology, Inc.
 
 
 
  By:   /s/ Michael McKelvey
 
Michael McKelvey    
 
      President and Chief Executive Officer    
 
                /s/ Amy Furlong             Amy Furlong

 

3